Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 have been entered. Claims 1-2, 4-10 and 21-28 have been rejected. 
Response to Arguments
Applicant’s arguments, see page 10 of remarks, filed on 5/23/2022, with respect to 35 USC 102(a)(1) type rejections of claims 26-27 and 29 have been fully considered, however moot in view of new grounds of rejections presented in this office action (please see office action below for detail explanations) Applicant’s arguments, see pages 9 and 10 of remarks, filed on 5/23/2022, with respect to 35 USC 103 type rejections of claims 1-2, 4-5, 7-8, 21-25 and 28 have been fully considered, however moot in view of new grounds of rejections presented in this office action (please see office action below for detail explanations)
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Two different claims are numbered as claim 21, therefore, appropriate renumbering of the claims needed. Furtherer more, claims 22 and 26 are objected as these claims remained dependent on themselves. Appropriate correction is needed.

	                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10 and 21- 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0229397 A1 (hereinafter Basner et al) in view of US 2007/0283416 A1 (hereinafter Renaud) further in view of US 8,638,939 B1 (hereinafter Casey et al)
Regarding claim 1, Basner et al teaches a method for granting access to a platform in secured area, the method comprising:
receiving a first rule of a non-pre-determined set of different rules from a user to gain access to the platform 
the one or more first solutions selected by the user (note para. [0017]);
generating one or more displays comprising the one or more first solutions (note para, [0017]-[0018]);
presenting a first display to the user (note para. [0017]-[0018]); determining if a first  answer from the first display is related to the authentication sequence associated with the user, by being the one or more first solutions (note para. [0017] – [0018]: authentication sequence associated with the user); 
presenting one or more additional displays to the user (note para. [0017] –[0018], [0079] –[0080]: a second randomly arranged challenge presentation to obtain a selection solution);
determining if an additional  answer on the one or more additional displays is related to the authentication sequence associated with the user, by being the one or more first solutions (note para. [0017], [0042], [0079] –[0080]: determining second/ additional authentication sequence); and 
providing access to the platform 
Basner et al fails to teach expressly a user to gain access to the platform in the secured area; and providing access to the platform in the secured area if the one or more solutions of the authentication sequence were selected in a specific order by the user. 
However, Renaud teaches a user to gain access to the platform in the secured area (note para. [0041]); and providing access to the platform in the secured area if the one or more solutions of the authentication sequence were selected in a specific order by the user (note para. [0041]: the facility may adjust the authentication threshold depending on the user, the environment and location of the user, the type of device that is being used by the user, and the desired level of security. Such adjustment may be made in accordance with predefined rules or as a result of certain triggering events)
Renaud and  Basner et al are analogous art because they are from the same field of endeavor of   performing authentication based on  user specified selections and displayed information. Therefore, before the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Basner et al method to further include the features of a user to gain access to the platform in the secured area; and providing access to the platform in the secured area if the one or more solutions of the authentication sequence were selected in a specific order by the user taught by Renaud in order to provide users with a knowledge based authentication mechanism  further utilizing environmental/ location information (note Renaud , para. [0004], [0041])
Modified Renaud-Basner et al method fails to teach expressly  wherein no information is displayed to the user that the first answer was incorrect or that the user has been denied access to the platform.
However, Casey et al teaches wherein no information is displayed to the user that the first answer was incorrect or that the user has been denied access to the platform (note figure 4.70: continued displaying current screen (without displaying any other information) if gesture is not valid; and column 11, starts at line 43: in certain embodiments the   current screen 68 does not display a visible prompt or option to invoke user authentication)     
Casey et al and  Basner et al are analogous art because they are from the same field of endeavor of   performing authentication based on  user specified selections and displayed information. Therefore, before the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Renaud-Basner et al  method to further include the features of wherein no information is displayed to the user that the first answer was incorrect or that the user has been denied access to the platform taught by Casey et al in order to provide users with a secure and seamless authentication procedure without displaying any visible indications (note Casey et al, column 3, starts at line 59)     
Regarding claim 2, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Basner et al teaches the method of claim 1, further comprising the step of: 
receiving a second rule of the non-pre-determined set of different rules from the user, the second rule having one or more second solutions that are part of the authentication sequence; the one or more second solutions selected by the user (note para. [0017] –[0018], [0020]: a second randomly arranged challenge presentation to obtain a selection solution); and 
generating the one or more displays comprising the one or more first solutions or the one or more second solutions (note para. [0017] –[0018], [0020], [0079]); and 
determining if the first answer on the first display or additional answer or the one or more additional displays is related to the authentication sequence associated with the user, by being the one or more first solutions or one or more second solutions (note para. [0017], [0042], [0080]: authenticating based on correct answers/ solutions);
determining an order that the additional displays are being displayed (note para. [0017], [0042], [0080]); and 
determining, in response to the order, if the first answer or one or more second answers were the one or more first solutions or the one or more second solutions (note para. [0017], [0042], [0079] –[0080]: authenticating based on correct answers/ solutions; selecting second authentication sequence)
Regarding claim 4, it is rejected applying as same motivation and rationale applied above rejecting claim 2, furthermore, Basner et al fails to teach expressly the method wherein the first rule corresponds to a correct selection of the one or more first solutions wherein the one or more first solutions are presented on one or more grid display in a form of an image along with incorrect solutions. 
However, Casey et al teaches the method wherein the first rule corresponds to a correct selection of the one or more first solutions wherein the one or more first solutions are presented on one or more grid display in a form of an image along with incorrect solutions (note column 14, starts at line 9)
Regarding claim 5, it is rejected applying as same motivation and rationale applied above rejecting claim 4, furthermore, Basner et al fails to teach expressly slowing down the presentation of the one or more additional displays based one or more failed attempts wherein the slowing down is amplified by addition, multiplication, or exponential power after each failed attempt of the one or more failed attempts.
However, Renaud teaches slowing down the presentation of the one or more additional displays based one or more failed attempts wherein the slowing down is amplified by addition, multiplication, or exponential power after each failed attempt of the one or more failed attempts (note para. [0046]: the information stored in the user's user profile can be used to modify the presentation rate of queries, possible responses, or other data during the authentication session. The rate that data is presented to the user may be sped up or slowed down so that the presentation rate matches the user's own rate of information acquisition. For example, a user who has been authenticated many times in the past will typically be faster at responding to queries then a user who has not been authenticated before. The level of user-preparedness for the information that will be presented can therefore be estimated and used accordingly; examiner notes, Renaud suggests enablement of slowing down in different rates based on user authentication status)
Renaud and  Basner et al are analogous art because they are from the same field of endeavor of   performing authentication based on  user specified selections and displayed information. Therefore, before the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Basner et al method to further include the features of slowing down the presentation of the one or more additional displays based on one or more failed attempts taught by Renaud in order to provide users with an efficient and alternative authentication mechanism further utilizing environmental/ contextual information such as previous authentication history of a particular user (note Renaud , para. [0004], [0046])
Regarding claim 6, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Basner et al  fails to teach expressly the method further comprising the step of: dividing one or more choices on the display into regions where the one or more first solutions or one or more second solutions will be that specific region.
However, Casey et al teaches the method comprising the step of: dividing one or more choices on the display into regions where the one or more first solutions or one or more second solutions will be that specific region (note column 14, starts at line 9)
Regarding claim 7, it is rejected applying as same motivation and rationale applied above rejecting claim 4, furthermore, Basner et al teaches the method wherein the first rule and second rule are uploaded or created by the user, wherein the second rule corresponds to a correct selection of one or more second solutions  (note para. [0017], [0042], [0079] –[0080]: determining second/ additional authentication sequence) 
Basner et al fails to teach expressly wherein the one or more second solutions are presented on one or more grid display in a form of a hotspot on an image. 
However, Casey et al teaches wherein the one or more second solutions are presented on one or more grid display in a form of a hotspot on an image (note column 14, lines 8-32: touch spots constituting gestures that are evaluated to authenticate a user) 
Regarding claim 8, it is rejected applying as same motivation and rationale applied above rejecting claim 4, furthermore, Basner et al teaches the method wherein the first rule and the second rule are selected by the user, wherein there is no separate selectable icon for submitting the first answer or the one or more additional answers (note para. [0017] –[0018])
Regarding claim 9, it is rejected applying as same motivation and rationale applied above rejecting claim 4, furthermore, Casey et al teaches the method, further comprising the step of:
determining multiple types of input gesture from a user (note column 3, starts at line 41);
determining, in response to the input gesture, if the first answer was the one or more first solutions (note column 3, starts at line 41; and column 8, starts at line 50)
Regarding claim 10, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, Basner et al teaches the method further comprising the step of: receiving one or more further answers for the authentication sequence from the user, wherein the further  answers are not related to the one or more dynamic collections but are presented to the user in a display with the one or more dynamic collections (note para. [0017], [0042], [0079] –[0080]: receiving authentication sequence from the users; authenticating based on correct answers/ solutions) 
Regarding claim 21, Basner et al teaches a system for gaining access to an authorized section in a secured area, the system comprising:
 one or more computing devices  (note figure 1A: user computer, UC; see also para. [0017]) to perform the steps of: 
receiving a first rule of a set of different rules from an end user to gain access one or more first solutions selected by the end user (note para. [0017]-[0018]: secured means for receiving and recognizing a unique User identification from a User of a User  computer to create  a Personal Combination Lock Rule  for a unique easy-to-remember user initialization  input that includes a preset selection  and operation of the intersection of a first randomly  arranged challenge presentation and a second randomly arranged challenge presentation to obtain a selection solution); 
receiving a second rule of the of the different rules from the end user, the second rule having one or more second solutions that are a part of the authentication sequence; the one or more second solutions selected by the end user (note para. [0017] –[0018], [0020]: a second randomly arranged challenge presentation to obtain a selection solution);  
generating one or more displays comprising the one or more first solutions or the second solutions (note para. [0017] –[0018], [0020], [0079]); 
presenting a first display to the end user (note para. [0017] –[0018]); 
determining if a first answer by the end user from the first display is related to the authentication sequence associated with the end user by either being the one or more first solutions or the one or more second solutions (note para. [0017] –[0018]: authentication sequence associated with the user);
 presenting one or more additional displays to the end user (note para. [0017],[0042],[0080]); 
determining if an additional answer by the end user on the one or more additional displays is related to the authentication sequence associated with the end user by either being the one or more first solutions or the one or more second solutions (note para. [0017], [0042], [0079] –[0080]: determining second/ additional authentication sequence); and 
providing access 

Basner et al fails to teach expressly a user to gain access to the authorized section in the secured area; and providing access to the authorized section in the secured area if the one or more solutions of the authentication sequence were selected in a specific order by the user; and implementing a slowdown process wherein a presentation of one or more later displays of the one or more additional displays is purposely lagged in response to one or more failed attempts in a single session to select the one or more first solutions or the one or more second solutions on one or more earlier displays of the one or more additional displays or the first display.
However, Renaud teaches a user to gain access to the authorized section in the secured area (note para. [0041]); and providing access to the authorized section in the secured area if the one or more solutions of the authentication sequence were selected in a specific order by the user (note para. [0041]: the facility may adjust the authentication threshold depending on the user, the environment and location of the user, the type of device that is being used by the user, and the desired level of security. Such adjustment may be made in accordance with predefined rules or as a result of certain triggering events); implementing a slowdown process wherein a presentation of one or more later displays of the one or more additional displays is purposely lagged in response to one or more failed attempts in a single session to select the one or more first solutions or the one or more second solutions on one or more earlier displays of the one or more additional displays or the first display (note para. [0046]: the information stored in the user's user profile can be used to modify the presentation rate of queries, possible responses, or other data during the authentication session. The rate that data is presented to the user may be sped up or slowed down so that the presentation rate matches the user's own rate of information acquisition. For example, a user who has been authenticated many times in the past will typically be faster at responding to queries then a user who has not been authenticated before. The level of user-preparedness for the information that will be presented can therefore be estimated and used accordingly; examiner notes, Renaud suggests enablement of slowing down in different rates based on user authentication status)
Renaud and  Basner et al are analogous art because they are from the same field of endeavor of   performing authentication based on  user specified selections and displayed information. Therefore, before the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Basner et al method to further include the features of a user to gain access to the authorized section in the secured area; and providing access to the authorized section in the secured area if the one or more solutions of the authentication sequence were selected in a specific order by the user taught by Renaud in order to provide users with a knowledge based authentication mechanism  further utilizing environmental/ location information (note Renaud , para. [0004], [0041]) Furthermore, before the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Basner et al method to further include the features of slowing down the presentation of the one or more additional displays based on one or more failed attempts taught by Renaud in order to provide users with an efficient and alternative authentication mechanism further utilizing environmental/ contextual information such as previous authentication history of a particular user (note Renaud , para. [0004], [0046])
Regarding claim 21, Renaud teaches the system wherein the slowdown process is initiated after a plurality of failed attempts in the single session (note para. [0046]: the information stored in the user's user profile can be used to modify the presentation rate of queries, possible responses, or other data during the authentication session. The rate that data is presented to the user may be sped up or slowed down so that the presentation rate matches the user's own rate of information acquisition. For example, a user who has been authenticated many times in the past will typically be faster at responding to queries then a user who has not been authenticated before. The level of user-preparedness for the information that will be presented can therefore be estimated and used accordingly)
Regarding claim 22, Renaud teaches the system of claim 22: wherein the slowing down in the slowdown process is added or multiplied after each failed attempt of the one or more failed attempts (note para. [0046]: the information stored in the user's user profile can be used to modify the presentation rate of queries, possible responses, or other data during the authentication session. The rate that data is presented to the user may be sped up or slowed down so that the presentation rate matches the user's own rate of information acquisition. For example, a user who has been authenticated many times in the past will typically be faster at responding to queries then a user who has not been authenticated before. The level of user-preparedness for the information that will be presented can therefore be estimated and used accordingly; examiner notes, Renaud suggests adjusting slowing down to different rates based on user authentication status)
Regarding claim 23, Basner et al teaches the system of claim 22: wherein the first rule and the second rule are inputted or created by the end user (note para. [0017], [0019]: user creating selection solutions)
Regarding claim 24, Basner et al teaches the system of claim 22: wherein the first rule and the second rule are selected by the end user (note para. [0017], [0019]: selection solutions)
Regarding claim 25, Basner et al teaches a system for gaining access to an authorized section in a secured area, the system comprising: 
one or more computing devices  (note figure 1A: user computer, UC; see also para. [0017]) to perform the steps of:
determining if a first answer by a user from a first display is related to an authentication sequence associated with the user by either being one or more first  solution, 
Basner et al  fails to teach expressly wherein no information is displayed to the user that the first answer was incorrect or that the user has been denied access to the platform.
However, Casey et al teaches wherein no information is displayed to the user that the first answer was incorrect or that the user has been denied access to the platform (note figure 4.70: continued displaying current screen (without displaying any other information) if gesture is not valid; and column 11, starts at line 43: in certain embodiments the   current screen 68 does not display a visible prompt or option to invoke user authentication)     
Casey et al and  Basner et al are analogous art because they are from the same field of endeavor of   performing authentication based on  user specified selections and displayed information. Therefore, before the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Renaud-Basner et al  method to further include the features of wherein no information is displayed to the user that the first answer was incorrect or that the user has been denied access to the platform taught by Casey et al in order to provide users with a secure and seamless authentication procedure without displaying any visible indications (note Casey et al, column 3, starts at line 59)     
Regarding claim 26, Basner et al teaches the system of claim 26: wherein a pattern to create the authentication sequence from the one or more first solutions is only recognizable to the user and not stored on the system (note para. [0017] (i) secured means for receiving and recognizing a unique User identification from a User of a User computer to create a Personal Combination Lock Rule; para. [0039] The confirmation is performed using a challenge-response dialog where the challenges are unpredictable, random series of alphanumeric characters overlapped with a second challenge presentation and the response is a short, easily calculated alphanumeric string which is rarely or never the same, and whose relationship to the challenge is not easily deducible; see also para. [0081]: the critical challenge presentations are always different, the Rule is known only by the User and the solution changes)
Regarding claim 27, it is rejected applying as same motivation and rationale applied above rejecting claim 25, furthermore, Basner et al  fails to teach expressly wherein the one or more computing devices further perform the steps of: increasing a time between a presentation of one or more additional displays in response to one or more failed attempts in a single session, wherein the time between the presentation is added or multiplied  after each failed attempt of the one or more failed attempts.
However, Renaud teaches  wherein the one or more computing devices further perform the steps of: increasing a time between a presentation of one or more additional displays in response to one or more failed attempts in a single session, wherein the time between the presentation is added or multiplied  after each failed attempt of the one or more failed attempts (note para. [0046]: the information stored in the user's user profile can be used to modify the presentation rate of queries, possible responses, or other data during the authentication session. The rate that data is presented to the user may be sped up or slowed down so that the presentation rate matches the user's own rate of information acquisition. For example, a user who has been authenticated many times in the past will typically be faster at responding to queries then a user who has not been authenticated before. The level of user-preparedness for the information that will be presented can therefore be estimated and used accordingly)
Renaud and  Basner et al are analogous art because they are from the same field of endeavor of   performing authentication based on  user specified selections and displayed information. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Basner et al method to further include the features of wherein the one or more computing devices further perform the steps of: increasing a time between a presentation of one or more additional displays in response to one or more failed attempts in a single session, wherein the time between the presentation is added or multiplied  after each failed attempt of the one or more failed attempts taught  by Renaud in order to provide users with an efficient and alternative authentication mechanism further utilizing environmental/ contextual information such as previous authentication history of a particular user (note Renaud , para. [0004], [0046])
Regarding claim 28, Basner et al teaches the system of claim 26: wherein there are multiple one or more first solutions (note para. [0017]: user initialization input that includes a preset selection and operation of the intersection of a first randomly arranged challenge presentation and a second randomly arranged challenge presentation to obtain a selection solution; see also para. [0018]: the second randomly arranged challenge presentation is a plurality of visual or audio presentations selected from the group consisting of colors, a numbered sequence, a lettered sequence, shapes, and combinations thereof)
               Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494